UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1191


OSCAR ADILIO CRUZ-QUINTANILLA,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 24, 2019                                 Decided: November 14, 2019


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Abraham F. Carpio, CARPIO LAW FIRM, LLC, Hyattsville, Maryland, for Petitioner.
Joseph H. Hunt, Assistant Attorney General, Melissa Neiman-Kelting, Assistant Director,
Sara J. Bayram, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Oscar Adilio Cruz-Quintanilla, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (“Board”) denying his motion to

reopen and reconsider.      We have reviewed the administrative record and Cruz-

Quintanilla’s claims and conclude that the Board did not abuse its discretion in denying his

motion. See 8 C.F.R. § 1003.2(a) (2019); Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir.

2009) (stating standard of review).      Accordingly, we deny the petition for review

substantially for the reasons stated by the Board. In re Cruz-Quintanilla (B.I.A. Jan. 25,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




                                             2